 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 628Baptist Hospital, Orange and Elisa Williamson. Case 16ŒCAŒ19047 May 28, 1999 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS FOX AND HURTGEN On August 20, 1998, Administrative Law Judge Howard I. Grossman issued the attached decision.  On September 11, 1998, he issued an erratum (which has been noted and corrected).  The Respondent filed exceptions, a sup-porting brief, and supplemental exceptions to the erra-tum.  The General Counsel filed an answering brief.1 The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,2 and conclusions, as amended below,3 and to adopt the recommended Order as modified below.4 AMENDED CONCLUSIONS OF LAW Substitute the following for present Conclusion of Law 4. ﬁ4.  The Respondent discharged the Charging Party on November 25, 1997, because of her concerted protected activities, in violation of Section 8(a)(1) of the Act.ﬂ                                                            1 The General Counsel also filed a Motion to Quash those portions of the Respondent™s brief which, the General Counsel argues, ﬁare utterly without foundation in the official record.ﬂ The Respondent filed a Reply.  The motion is denied.  Secs. 102.46(b)Œ(c) of the Board™s Rules and Regulations require, among other things, that exceptions and briefs provide specific page references to the record, and states that any exception that fails to comply with these requirements may be disre-garded.  Although we do not condone the failure to comply with the Board™s Rules and Regulations, we find that it is not prejudicial in this case. 2 The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not  to overrule an adminis-trative judge™s credibility resolutions unless the clear preponderance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. 3 The judge concluded that the Respondent™s discharge of Elisa Wil-liamson violated Sec. 8(a)(1), (3), and (4) of the Act.  We affirm the 8(a)(1) violation.  There is no basis in the complaint or record for the 8(a)(3) violation, and we shall delete this mistaken reference from the judge™s conclusions of law.  In addition, particularly in the circum-stances presented here, we find no need to pass on whether William-son™s discharge violated Sec. 8(a)(4). 4 We shall modify the judge™s recommended Order and substitute a new notice with the Board™s traditional narrow cease-and-desist para-graph.  We will also modify the judges recommended Order in accor-dance with our recent decision in Indian Hills Care Center, 321 NLRB 144 (1996).  In addition, contrary to the judge™s recommendation, we shall leave to compliance proceedings the determination of the percent-age amount of wage raise due Williamson to remedy the effects of the Respondent™s unlawful low rating of her work. ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as modified below and orders that the Respondent, Baptist Hospital, Orange, Orange, Texas, its officers, agents, successors, and assigns, shall take the action set forth in the Order as modified. 1.  Substitute the following for paragraph 1(c). ﬁ(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of the rights guaranteed them by Section 7 of the Act.™™ 2. Substitute the following for paragraph 2(a) and reletter the remaining paragraphs. ﬁ(a) Within 14 days from the date of this Order, offer Elisa Williamson full reinstatement to her former job or, if that job no longer exists, to a substantially equivalent position, without prejudice to her seniority or any other rights or privileges previously enjoyed. ﬁ(b) Make Elisa Williamson whole for any loss of earnings and other benefits suffered as a result of the discrimination against her, in the manner set forth in the remedy section of the decision.ﬂ 3.  Substitute the attached notice for that of the admin-istrative law judge. APPENDIX NOTICE TO EMPLOYEES POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency of the United States Government  The National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us to post and abide by this notice.  Section 7 of the Act gives employees these rights. To organize To form, join, or assist any union To bargain collectively through representatives of their own choice To act together for other mutual aid or protection To choose not to engage in any of these protected concerted activities.  WE WILL NOT give low evaluations to employees be-cause of their concerted protected activity, and WE WILL NOT tell employees that we gave them low evaluations for this reason. WE WILL NOT discharge or otherwise discriminate against employees for engaging in concerted, protected activity. WE WILL NOT  in any like or related manner interfere with, restrain, or coerce you in the exercise of the rights guaranteed you by Section 7 of the Act. WE WILL, within 14 days from the date of the Board's Order, offer Elisa Williamson full reinstatement to her former job or, if that job no longer exists, to a substan-328 NLRB No. 82  BAPTIST HOSPITAL, ORANGE 629tially equivalent position, without prejudice to her senior-
ity or any other rights or privileges previously enjoyed. 
WE WILL make Elisa Williamson whole for any loss of 
earnings and other benefits resulting from her discharge, 
less any net interim earnings, plus interest. 
WE WILL, within 14 days from the date of the Board Or-
der, remove from our files any references to our low 

evaluation and unlawful discharge of Elisa Williamson, 
and WE WILL
, within 3 days thereafter, notify her in writ-
ing that this has been done and that these actions will not 
be used against her in any way. 
 BAPTIST HOSPITAL
, ORANGE  Tamara Gant, Esq., 
for the General Counsel.
  John J. Durkay, Esq. (Me
haffy & Weber, P.C.), 
of Beaumont, Texas, for the Respondent. 
Elisa Williamson
, appearing pro se.
 DECISION STATEMENT OF THE 
CASE HOWARD 
I. GROSSMAN
, Administrative Law Judge.  The 
charge was filed on December 1,
1 1997, by Elisa Williamson 
(Williamson).  Complaint issued on March 31, 1998, and al-
leges that Baptist Hospital, Orange (Respondent, or the Hospi-
tal), by Supervisor Jean Jack
son, told Williamson that her 
evaluation as to professionalism was so low because she com-
plained to the administration.  The complaint also alleges that 
Jackson gave Williamson a low rating as to professionalism 
because Williamson engaged in protected activities and in order 
to discourage employees from engaging in these activities, 
thereby violating Section 8(a)(1) of the National Labor Rela-
tions Act (the Act).  The complaint additionally alleges that the 
Hospital terminated Williamson on November 25, 1997, be-
cause she engaged in protected activities, and because she filed 
a charge and gave testimony in Case 16ŒCAŒ18871, in viola-
tion of Section 8(a)(1), (3
), and (4) of the Act. 
This case was heard before me in Port Arthur, Texas, on 
June 22 and 23, 1998.  Thereafter,
 the General Counsel and the 
Hospital filed briefs.  Based upon my observation of the de-
meanor of the witnesses and the entire record, I make the fol-
lowing FINDINGS OF FACT
 I.  JURISDICTION
 Respondent is a Texas corporati
on with an office and place 
of business in Orange, Texas, where it is engaged in the opera-
tion of a not-for-profit hospita
l providing inpatient and out 
patient medical care.  During th
e 12 months preceding issuance of the complaint, Respondent r
eceived gross revenues in excess 
of $250,000, and purchased and rece
ived at its Orange, Texas, 
facility goods valued in excess of $5000, directly from points 
outside the State of Texas.  Respondent is an employer engaged 
in commerce within the meaning of Section 2(2), (6), and (7) of 
the Act and a health care institution within the meaning of Sec-
tion 2(14).  
East Oakland Community Health Alliance, Inc.
, 218 
NLRB 1270 (1975). 
                                                          
                                                           
1 All dates are in 1997 unless otherwise stated. 
II.  THE ALLEGED UNFAIR LABOR PRACTICES
 A. Williamson™s Concerted Activities 
1. The scheduling dispute 
Williamson was a certified respiratory therapist, and started 
working at the Hospital in March 1989, together with other 
therapists in the respiratory therapy department.  She assisted 
patients throughout the Hospital 
who had breathing difficulties. 
The Hospital appointed Jean Jackson as manager of the res-
piratory department in early 1997.
2  Jackson announced a new 
method of scheduling work assign
ments.  The previous method 
had been a rotating schedule.  It was basically a schedule that 
repeated itself and gave the therapists 7 days off each month.  It 

was predictable, and allowed th
e employees to plan personal 
activities in the future. 
In April or May, Jackson instituted monthly schedules which 
were not the same among the different therapists and which 
changed from month to month.  According to Williamson, there 
was a departmental meeting in April, and several therapists 
complained about the new system, including Williamson.  
Jackson responded that she would schedule as she saw fit.  
Susan Hart testified that she was at a departmental meeting 
within a few weeks from the time Jackson arrived at the Hospi-
tal.  Hart stated that she protested the scheduling change, and 
Jackson replied that she was going
 to make the schedule as she saw fit. At about the end of April, W
illiamson and therapist, Ramona 
Fullerton, gave Jackson a propo
sed new schedule which was 
similar to the old one.  The schedule repeated itself, and nobody 
received more weekends off than any other employee.  Jackson 
replied that she had no desire to look at the proposed schedule, 
and intended to assign work as she was doing. 
Personnel Director Lyndia Permen
ter testified that the Hos-pital had been overstaffed, and 
had engaged a consultant, ﬁPro-
Care,ﬂ to assist it cutting dow
n on staffing, and on ﬁjugglingﬂ 
work assignments to correspond 
to constantly changing num-
bers of patients.  This policy ap
plied to all departments.  How-
ever, Permenter did not know whether there was any overstaff-
ing in the respiratory therapy department in the summer of 
1997, and did not know Pro-Care™s recommended staffing for 
that department. 
2. The defective blood-gas machines, and the visit to Assistant 
Hospital Administrator Holly Christopher 
The Hospital had two blood-gas machines, devices which de-
termine the amount of oxygen in the blood of a patient with 
breathing problems.  One machin
e was in the emergency room, 
and the other in the intensive care unit.  The machine in the 

emergency room had been ﬁdownﬂ
 for some time, and the Hos-
pital had spoken with the manufacturer about it.  On the eve-
ning of May 7, the machine in the intensive care unit also 
failed, and the Hospital was wit
hout any blood-gas machine.  
Williamson told the staff working that night to get it function-
ing.  However, when she arrived at work the morning of May 8, 
neither machine was operating. 
Supervisor Jackson was out of the city undergoing training at 
this time.  Williamson tried to 
get the machine to work, without 
success.  She tried to call the manufacturer, but only reached an 

answering machine.  At that point, Medical Director Dr. Maz-
 2 The pleadings establish that Jack
son was a supervisor within the 
meaning of the Act. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 630zola came in and asked for a bl
ood-gas test on a patient.  Wil-liamson said that no machine was available and Mazzola re-
plied that a courier would have to be sent to another hospital for 
the test.   Williamson attempted to call Assistant Hospital Ad-
ministrator Holly Christopher, but was told that she was busy.  
Dr. Mazzola then called Christopher, and the latter set up a 
courier service to transport the blood. 
Williamson and respiratory therapist, Susan Hart, then went 
to Christopher™s office.  They
 discussed the dysfunctional 
blood-gas machines, and also protested the new scheduling 

method.  Christopher replied that she liked Jackson, and 
thought that she was doing a good job. 
3. Supervisor Jackson™s return, and the 16-hour shifts 
Jackson returned, and called Williamson on the evening of 
May 12.  She stated that she wanted to speak with Williamson 
about the latter™s going to the administration and talking to Dr. 
Mazzola about the blood-gas machines.  Further according to 
Williamson, she had a conversation with Jackson on May 15, 
lasting about 1 hour.  Jackson said that there was nothing 
wrong with her schedules.  Since Williamson and Hart had 
gone to the administration, they were going to work 16-hour 
shifts.  ﬁAnd see how you like that,ﬂ Jackson stated.  The 16-
hour shifts were really Holly Christopher™s doing, Jackson as-
serted.  She was also upset about Williamson™s ﬁdraggingﬂ Dr. 
Mazzola into the blood-gas machine problem, according to 
Williamson.  The latter responde
d that, in light of Jackson™s 
attribution of the 16-hour shifts to Christopher, they should talk 

to her about the matter. 
Williamson, therapist Ramona Fullerton, and Jackson then 
had a meeting with Christopher.  
The therapists stated that 16-
hour shifts were not safe for therapists, who frequently had to 

make crucial decisions in critical
 situations.  They argued that 
working from 7 a.m. to 11 p.m., then having to be back at 7 
a.m. the next morning, would present a danger in critical care 
areas.  Fullerton corroborated Williamson, and affirmed that 
Christopher said they had to work 16-hour shifts.  Christopher 

did not testify. 
Williamson averred that Jackson held a departmental meet-
ing in mid-May.  She said that they were going to 16-hour 
shifts, and that the reason was the fact that ﬁtwo techs chose to 
go to the front office.ﬂ  Susan Hart testified that, a few days 
after Jackson returned from her training trip, she called Hart 
into her office.  Jackson said that the therapists should have 
ﬁfollowed the chain of command,ﬂ that Hart was a ﬁback stab-
ber,ﬂ and had ﬁstabbed all of her bossesﬂ in the back.  The 
schedule was going to remain the way it was.  The reason the 
therapists did not like it was the fact that Jackson was ﬁblack.ﬂ  
ﬁI can™t help that,ﬂ  Jackson stated, but the schedule was going 
to stay the way it was. 
There was a departmental meeting a few days later, accord-
ing to Hart, in which Jackson stated that a note with a ﬁracial 
commentﬂ had been put into her box.  Assistant Hospital Ad-
ministrator Christopher had the not
e, and was supposed to have 
brought it to the meeting.  However, Christopher did not ap-
pear.  Hart and the other therapists denied seeing any such note 
or knowing who wrote it, if anybody. 
Williamson asserted that she, Fullerton, and Hart received 
more 16-hour shifts than any other therapists.  Williamson que-
ried why 16-hour shifts were necessary during the day, since 
there were more therapists present at that time. 
Jackson agreed that the 16-ho
ur shifts covered only the 
therapists during the day.  She stated that this was necessary 
because of the absence of therapists at school, and that she 
returned to the ﬁbasicﬂ 12-hour shift after a few weeks.  Holly 
Christopher had received a ﬁlot of complaintsﬂ about the sched-
ule, according to Jackson.  She denied that she ever told em-
ployees that they could not go to Holly Christopher.  ﬁI told 
them that if you™re going to do anything, go through the chain 
of command.ﬂ  If she knew about a problem, she could fre-
quently solve it.  Jackson denied that she ﬁset out to get any 
employeeﬂ because the latter had complained to the administra-
tion. 4. Jackson™s evalua
tion of Williamson 
Williamson  received an evaluation in September 1995, from 
a prior supervisor in which she equaled or exceeded the re-
quired standards in all categories.  The evaluation states:  
ﬁElisa™s skills are exceptional.  She has far surpassed the expec-
tations of the department.  Her interaction with the doctors 
knows no equal.ﬂ3  Williamson received similar scores in an 
evaluation in August 1996.  Comments included in that evalua-

tion stated that she was always at work early, did not miss 
work, and was ﬁgood and beyondﬂ in initiative to ensure good 
patient care.
4 Jackson gave Williamson an 
evaluation on August 6, 1997, 
in which the latter received scores of average or above average 
in all categories except ﬁprofessional ethics.ﬂ  In this she re-
ceived a score of ﬁ3,ﬂ or ﬁbelow average.ﬂ
5  The Hospital™s 
criteria for evaluating performance in ﬁprofessional ethicsﬂ 
states that a rating of ﬁ3ﬂ means that the employee ﬁoften does 
not follow professional standards when dealing with others.  
Difficult to get along with; disrespectful at times.ﬂ
6 Williamson testified that she asked Jackson about the low 
score on professional ethics.  According to Williamson™s un-
contradicted testimony, Jackson 
replied that the reason was the 
fact that Williamson ﬁwent to the front office.  They don™t like 
that, and Holly™s going to be looking for poor marks here.ﬂ  
Williamson responded that she was 
supposed to have received 
counseling in order to get a grade as low as a ﬁ3.ﬂ
7  Jackson 
replied that Williamson had counselingŠa warning for going 
to the front office, and asked 
whether Williamson wanted to sign the warning during that conversation.  Williamson de-
clined.  On cross-examination, Jackson admitted that William-
son had not received counseling 
concerning a deficiency in 
professional ethics. The respiratory therapists received raises based on their 
evaluations.  The highest increase was 4 percent.  Williamson, 
Susan Hart, and two other therapists received 1 percent; 
Ramona Fullerton received no raise.
8 5. Williamson™s reprimand and grievance 
Williamson™s normal shift was 7 a.m. to 7 p.m.  During the 
day on August 12, Jackson called he
r and said that the ﬁcountﬂ 
                                                          
 3 G.C. Exh. 25. 
4 G.C. Exh. 23. 
5 G.C. Exh. 3. 
6 Id. 
7 There is no such statement on the exhibit, G.C. Exh. 3.  However, 
each grade of 2 or 3 in the various 
categories being rated is preceded by 
an asterisk, without any reference 
to its meaning.  Respondent™s em-
ployee handbook states that employees shall receive a verbal warning 
for their first offense, except for severe misconduct, and that ﬁshould be 
noted in Personnel file.ﬂ  G.C. Exh. 26, p. 12.  There is no such warning 
in evidence. 8 G.C. Exh. 13. 
 BAPTIST HOSPITAL, ORANGE 631(number of patients) was down fo
r the next day, and that Wil-
liamson™s shift was being changed to 7 to 11 p.m.  Williamson 
replied that she did not have a babysitter for that shift, but 
would try to find one.  She called
 back at 3 p.m. and informed 
Jackson that she could not find 
a babysitter.  The supervisor 
responded it was mandatory for her to come in, and Williamson 
repeated that she did not have a babysitter.  Jackson replied that 
she would do what she had to do. 
Williamson later filed a grievance in this matter as described 
hereinafter.
9  In it, she avers that ﬁFrancesﬂ
10 had been sched-
uled to work from 7 p.m. on August 13 to 7 a.m., August 14, 
but said that her foot hurt, and she wanted time off to see a 
doctor.  Williamson™s grievance states that other therapists were 
not asked to come in at 7 p.m.
 on August 13.  ﬁBarbaraﬂ could 
not come in at 11 p.m. because she did not have a baby sitter.
11  Williamson™s grievance argues that ﬁBarbara was not written 
up for not coming in at 7:00 p.m. (she didn™t have a baby sit-
ter). . . . How can Jean make
 mandatory for me and no one 
else?ﬂ
12  According to Williamson,
 schedule changes of this 
nature were only made in an emergency. 
On the morning of August 14
, Jackson gave Williamson a 
written warning for ﬁrefusal to accept job assignment.ﬂ  The 
warning states that Williamson ﬁthreatenedﬂ Jackson with a 
grievance and a lawsuit, and said
 that a 1-day notice was insuf-
ficient to change the schedule.
13 Williamson then prepared a grievance.  In addition to the 
reprimand, she discussed the scheduling dispute and the blood-
gas machine problem.  Williamson complained that she was 
working in a ﬁhostile environment,ﬂ and asked Permenter to 
inquire about her with fellow employees, patien
ts (including 
wives of board members), and other family members.
14  Wil-
liamson testified that she gave 
the grievance, dated August 15, 
to Jackson on August 18, in the presence of Mary Ann Dryden.  

According to Williamson, Jackson was required to respond 
within 3 days.
15 Jackson contended that she first saw the grievance when she 
ﬁpicked it up off the floorﬂ on 
August 18, ﬁthe day I should 
have responded to it,ﬂ 
i.e., within 3 days.  As noted, the griev-
ance was dated August 15. 
Williamson affirmed without contradiction that she had not 
received a reply by August 22. 
 She called Personnel Director 
Lyndia Permenter, who told Williamson that she would call 
Jackson.  Williamson averred w
ithout contradiction that Jack-
son called her at 3 p.m. on August 22, and said that she was 
sending a response by certified mail.  Williamson further testi-
fied that she did not receive a response. 
On August 25, Permenter called Williamson into her office.  
She told Williamson that she (Permenter), Jackson, Holly 
Christopher, and another superv
isor ﬁcouldn™t make heads or tailsﬂ of the grievance, and ﬁcouldn™t figure out what William-
son was grieving.ﬂ  They wanted 
her to ﬁstart all over again and 
                                                          
                                                           
9 G.C. Exh. 5. 
10 I infer that Williamson refers to respiratory ther
apist, Frances 
Crawford, G.C. Exh. 13. 
11 I infer that Williamson refers to respiratory therapist, Barbara 
Haywood.  Id.  G.C. Exh. 13. 
12 G.C. Exh. 5. 
13 G.G. Exh. 4. 
14 G.C. Exh. 5. 
15 There is a section in the Hospital™s employee handbook entitled 
ﬁGrievance Procedure.ﬂ  It does not specify any time frames for various 
steps.  G.C. Exh. 26, p. 10. 
specifically state her grievance.ﬂ 
 It would be ﬁfairﬂ to give 
Williamson the extra time she needed, according to Permenter. 
On August 26, Williamson prepar
ed a letter to Holly Chris-
topher, which she characterized as step 2 of her grievance.  
Enclosed was a copy of her letter delivered on August 18, 
which listed ﬁall of [Williamson™s] grievances of harassment 
that were discussed with Jean Jackson prior to implementation 
of this grievance procedure.ﬂ16  Williamson was not sure of the 
exact date she gave this to Christopher.  A few days later, Per-
menter said that she was supposed to give it to Jean Jackson.  
Williamson attempted to do so, but Jackson was not in.  Wil-
liamson returned the next day, a
nd gave it to Jackson.  Per-
menter called Williamson again, returned the grievance to her, 

and said that Williamson ﬁhad let her time lapse.ﬂ No action 
was taken on the grievance. 
6. Williamson™s charge against the Hospital in Case              
16ŒCAŒ18871 Lyndia Permenter testified that Williamson filed a charge 
against the Hospital in a different case.  Permenter was an ad-
mitted supervisor, and her testimony constituted an admission 
against interest 
NLRB v. Gardner Construction Co.
, 296 F.2d 
146 (10th Cir. 1961), enfg. 130 NLRB 1481 (1961).  I take 
judicial notice of the charge in Case 16ŒCAŒ18871, which 
Williamson filed on August 29, and which alleges unfair labor 
practices based on the 16-hour shifts and the reprimand issued 
to Williamson by Respondent. 
7. The heliox investigation 
Heliox is a mixture of helium and oxygen used to assist res-
piratory patients in breathing.  Patients who use this medication 
occasionally talk in a high-pitched voice.  Vocational Nurse 
Stephen Spears had a patient for whom heliox was prescribed.  
Williamson, a respiratory therapist, had some questions about 
this patient and called Spears in mid-August.  According to 
Spears, the person calling spoke in a high-pitched voice in a 
humorous manner.  Spears said, ﬁOh, get off the heliox.ﬂ  They 
both laughed and this ended the 
conversation.  Both William-
son and Spears denied that Willi
amson in fact had ever used 
heliox. 
About 2 days later, Jackson approached Spears and asked 
him to write a report about the ﬁh
eliox incident.ﬂ  Spears did so, 
but did not specify the name of 
the person who called.  He gave this report to Jackson, but felt ﬁuncomfortableﬂ about it, and 
asked to see the report again.  Jackson returned it to him, and 
Williamson™s name ﬁhad been added to the top, as well as a 
statement above [Spears™] signature.ﬂ  Spears became ﬁvery 
angry,ﬂ and tore up the report ﬁright in Ms. Jackson™s face.ﬂ 
About 30 minutes later Spears was directed to report to assis-
tant Hospital Administrator Holly Christopher.  She told Spears 
that she believed somebody was using heliox, and had to inves-
tigate it.  Spears replied that Williamson was ﬁtoo smart and too 
good of a techﬂ to do that.  Spears testified that Christopher 
became ﬁoffendedﬂ at a question he asked her, and this ended 
the conversation. 
Jackson also interrogated Re
gistered Nurse Amy Henson 
about this incident. 
 16 G.C. Exh. 5.  The August 26 letter is the first page of G.C. Exh. 5, 
and the remaining pages are the grievance delivered on August 18. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 6328. The birthday party 
Williamson testified that she was scheduled to get off work 
at 4 p.m. on October 17, at which time her grandchild was hav-
ing a birthday party.  Jackson asked her to stay later, and Wil-
liamson agreed to remain until 5 p.m. Jackson then told Wil-
liamson she had to remain until 6:30 p.m., because Jackson™s 
planned replacement ﬁwould be in overtime.ﬂ  Williamson re-
monstrated that it had been understood that she would remain 
until 5 p.m.  Jackson stated that it was an ﬁemergency sched-
ule,ﬂ and Williamson w
ould have to remain or be terminated.  
Jackson then called Ramona Fullerton, and told her to call 

Jackson immediately if Williamson left for any reason.  Wil-
liamson remained at work, and 
missed the birthday party. 
B. The Emergency Room on November 24 
Williamson was discharged after events which took place in 
the Hospital™s emergency room on the evening of November 
24.  Williamson started work at
 6:45 a.m. that day, and was 
scheduled to leave at 7:15 p.m.  At 6 p.m., she and Susan Hart 
were on duty.  At about 6:30 p.m., Williamson received a call 
on a pager to go to the emerge
ncy room.  A patient had been 
admitted in respiratory distress.  Williamson did a blood-gas 

test on him, and the results showed minimum oxygen content in 
his blood.  The physician on dut
y at the emergency room was 
Dr. Michael Perez.
17 He arrived at 6 p.m., and was present 
when the patient arrived.  The latter™s condition was deteriorat-
ing.  Dr. Perez discussed his co
ndition with Williamson, and it 
was decided that he had to be 
intubated.  This involved the 
insertion of a tube into his trachea, so that he could be me-chanically ventilated.  A condi
tion of this nature was life-
threatening and was called a ﬁcodeﬂ by the Hospital. 
According to Dr. Perez, he anestethized the patient and in-
serted the tube into the trachea.  Williamson and two nurses 
were present.  The procedure we
nt without incident; the patient 
was being oxygenated appropriately, and was breathing with 
the use of a bag attached to 
the endotracheal tube.  The bag 
required regular squeezing to force air into the tube, and was 

preliminary to the use of a mechanical ventilator in the inten-
sive care unit.  Dr. Perez had intubated this patient three times 
in the past, and the latter normally stabilized after intubation.  
The same condition resulted on this occasion, and Dr. Perez 
considered the patient to be stabilized. 
A shift change was scheduled fo
r 7 p.m.  Mary Ann Dryden 
and Suzette Bilbo were the respiratory therapists for the night 
shift.  They arrived at about 6:45 p.m. and were directed to the 
emergency room.  When they arrived, the patient had already 
been intubated, according to Bilbo, and Williamson was ﬁbag-
gingﬂ the patient, i.e.
, squeezing the bag to provide his breath-
ing.  Bilbo stated that the patient ﬁwas just really waiting for a 

room in the intensive care unit.ﬂ   
Replacement therapists received
 reports on patients from the 
preceding therapist .  Bilbo left to go upstairs and get her report 
from Susan Hart, whom she was re
placing.  She returned at 
about 7:20 p.m., at which time Williamson was giving her re-
port to Mary Ann Dryden in the hallway.  A nurse was doing 
the bagging.  Dr. Perez testified that a nurse or anybody trained 
in life support could do this.  Bilbo asked Williamson and Dry-
                                                          
                                                           
17 Perez graduated with honors from St. Mary™s University in San 
Antonio, received a doctor of osteopat
hy degree from the University of 
Osteophathic Medicine in Des Moines, Iowa, did internship in South 
Florida, and a family medicine 
residency in Galveston, Texas. 
den whether they needed any help, and they said, ﬁNo.ﬂ  Bilbo 
went to the intensive care unit to set up the mechanical ventila-
tor. Williamson™s version of these ev
ents corroborates Bilbo™s.  
She was ﬁbaggingﬂ the patient after intubation when Dryden 
and Bilbo arrived.  Dryden th
en took over the bagging.  Dr. 
Perez testified that Williamson asked him whether there was 
any more need for her.  He replied, ﬁNo,ﬂ and testified that 
there was no need for two respiratory therapists to be there.  
One therapist was sufficient, and at that time Dryden and two 
nurses were in the room.  Dr. Perez specified that he was 
merely releasing Williamson from the ﬁcode.ﬂ 
Williamson then went to the fifth floor to prepare her de-
tailed instructions to Dryden on the treatment and medication to 
be administered to patients during the night shift.  While on the 
fifth floor, she clocked out at about 7:34 p.m.  She then went back to the emergency room, and 
gave the report to Dryden in 
the hallway.  This took about 
15 minutes.  A nurse was then bagging the patient.  ﬁYou got it?ﬂ (or words to that effect) 

Williamson asked Dryden.  ﬁYes,ﬂ she replied. 
Williamson also gave her pager to Dryden at this time.  The 
pager originally had a clip which permitted it to be fastened to a 
belt.  However, the clip was mi
ssing, and Williamson carried it 
in her pocket.  The pager also 
had a loose switch, and could be 
turned off accidentally, according to Williamson.  The Hospital 
later replaced this type of page
r.  Therapists could also be 
paged with an overhead intercom.  Pagers were to be checked 
during the shift and at shift change.
18  As indicated Williamson 
was called to the emergency room
 on her pager at 6:30 p.m. 
Dryden™s version of these events differs from the foregoing 
evidence.  She contended that Williamson had left before the 
intubation, and that she was bagg
ing the patient after that pro-
cedure.  She testified that this activity ﬁoccupied both her 
hands.ﬂ  When Dryden was late
r questioned by Jackson, Dry-
den said that the pager was ﬁturned offﬂ when Williamson gave 

it to her, but admits that she did not check it at the time.  Dry-

den admitted that she told the supervisor that she did not check 
the pager, contending that her hands were busy bagging the 
patient.  However, Dryden also
 agreed that Williamson handed 
Dryden the pager in the hall, and that Dryden was not bagging 
the patient at that time. 
The patient left the emergency room and was transferred to 
the intensive care unit at about 8:09 p.m.  He was then Suzette 
Bilbo™s patient.  At about 9:30 p.m. a unit secretary found Dry-
den and said that they had an
other ﬁcode situation,ﬂ but had 
been unable to reach Dryden on her pager.  Dryden then exam-
ined the pager and ﬁfound that it 
had been turned off.ﬂ  Jackson 
gave Dryden a warning the next day for not examining the 
pager when Williams
on gave it to her.19  At about 11 p.m., Dryden called Jackson at home, and re-
ported what had happened.  Jackson offered to come in and 
help, but Dryden said that everything was under control.  The 
next day, Dryden filed a report with the Hospital giving her 
version of these events.
20 On direct examination, Dryden testified that Williamson vio-
lated ﬁprofessional and ethical st
andardsﬂ by not helping Dry-
den with her rounds, and by giving her a pager that was turned 

off.  (As noted, Williamson had been called on this pager to go 
 18 G.C. Exh. 6. 
19 G.C. Exh 12. 
20 G.C. Exh. 11. 
 BAPTIST HOSPITAL, ORANGE 633to the emergency room.)  Dryden stated she filed the report 
about Williamson because the pager had been turned off, and 
because a ﬁcodeﬂ was happening.  She would not have done so 
if the pager had worked.  Dryden agreed that there would have 
been no problem in Williamson™s leaving if the patient had 
already been intubated.  Dryden admitted that she ﬁquite oftenﬂ 
handles codes by herself.  She also agreed that Suzette Bilbo 
was available, and did a blood-ga
s test at Dryden™s request. 
Department Manager Jackson te
stified that Williamson ﬁleft 
a code,ﬂ a life-threatening situat
ion, in violation of Texas law 
and Hospital policy.  Williamson was not justified in getting 

Dr. Perez™ approval that she leave the code.  ﬁThat is the thera-
pists™s judgment,ﬂ Jackson argued
, ﬁbecause the therapist is 
responsible for keeping that patient breathing.ﬂ
21 . . . You are 
not to leave your patients unle
ss you™re properly relieved,ﬂ  
Jackson averred.  Doctors are not
 qualified to do thisŠthey™re 

ﬁin and out,ﬂ taking care of other patients.  Jackson testified 
that she initiated a new policyŠa therapist assigned to a code 
could not leave until the patient was on a mechanical ventilator.  
However, Jackson admitted that, although this was the policy, it 
was not the practice. 
Williamson testified that ﬁshift change codes happen all the 
time,ﬂ and that the departing th
erapist does not always stay 
until the patient is on a ventilator.  She stated that she once had 
three codes at the same time, wi
th only two therapists on duty.  
Suzette Bilbo testified that one therapist was sufficient after a 
patient had been intubated.  Mary
 Ann Dryden, herself, testified 
that she ﬁquite oftenﬂ handles a code by herself.  She also 

agreed, as indicated, that Suzette Bilbo was also on duty and 
available for help. 
Dr. Perez testified that, as the physician in charge of the 
emergency room, he decides the 
number and skills of the medi-cal personnel required, based on th
e health and status of the 
patient.  In the instant case, th
e appropriate response was made.  
This patient was intubated, stabilized, and ready for transfer to 
the intensive care unit.  Williamson performed her job ﬁexcel-
lently,ﬂ and was ﬁd
ismissed from the code.ﬂ  Although two 
therapists are needed before intubation, one is sufficient there-

after. 
On recross-examination, it was pointed out to Dr. Perez that 
Mary Ann Dryden had filed an 
incident report about William-
son.  Dr. Perez answered as follows: 
 I don™t want to sound arrogant, but I will be honest.  Her opin-
ion of what transpired in that code is limited. . .  When a pa-
tient comes in, the ultimate responsibility of that patient, every 
system involved, is mine.  And as far as I am concerned, that 
code ran without incident . . . I™m telling you exactly what 
happened, and I™m saying it honestly.  There was no problem 
with that code.  Anybody who would have perceived a prob-
lem with that code doesn™t know what they™re talking about.  
You know, I spent four years in medical school, a year in in-
                                                          
                                                           
21 The Hospital™s ﬁPolicies and Proc
eduresﬂ state that a physician™s 
order must be consistent with the 
established department and/or hospi-
tal policies.  A physician™s order does not automatically give authority 
to disregard medical staff rulings and/or hospital policies.  R. Exh. 3.  
Hospital respiratory staffing patterns require ﬁa minimum of two people 
on 7 A area 7P.ﬂ (R. Exh. 2.)
 The Hospital™s ﬁtrauma codeﬂ policy provided that once a patient 
was ﬁstable,ﬂ one therapist initiated 
mechanical ventilation in the in-
stensive care unit, while the other 
therapist did the manual ventilation, 
or bagging.  R Exh. 14. 
ternship, two years in residency, and I™ve been practicing for 
seven years, and that code ran without incident. 
 Dr. Perez further testified that nobody from the administration 

asked his opinion of these events. 
Cynthia Dixon was called by Respondent, apparently as an 
expert witness.  She taught univ
ersity courses in various tech-
nologies, including respiratory care
 procedures.  Her attention 
was directed to the Texas ﬁHealth Servicesﬂ statute, which 
states that ﬁa practitioner shall not leave an assignment without 
being properly relived by appropriate personnel.ﬂ
22  There were 
no specifics in the statute, according to the witness.  Dixon was 
asked whether an employee who le
ft ﬁduring a code situationﬂ 
would still be in violation of Hospital policy even though the 
doctor had said the patient was stable.  The witness replied that 
this would be a violation.  
On cross-examination, the witn
ess agreed that the therapist 
in this case had been relieved.  The following colloquy then 
ensued: 
 Q. When does a code end? 
A. Technically, if the patient is still in respiratory ar-
rest, there are still procedures the respiratory care physi-

cian has to perform.  As far as when a code ends, I™m not 
really sure. 
Q. You™re not sure when a code ends? 
A. I would say it™s when the physician says the code 
ends. Q. And would the physician when the code ended [sic] 
in your mind (be) similar to 
saying, ﬁThis patient is now stable?ﬂ 
A. Yes. 
 C. Williamson™s Discharge 
Personnel Director Lyndia Permen
ter was about to begin at-
tendance at a managers™ meeting 
the next morning, November 25.  Jean Jackson approached he
r and said that she had a ﬁvery 
serious incidentﬂ to discuss.  
Permenter replied that Jackson 
would have to have ﬁdocumentati
on,ﬂ and agreed to discuss the 
matter after the managers™ meeting.  Permenter, Christopher, 
and Jackson then met in Permenter™s office, and the latter ex-
amined the ﬁdocumentation,ﬂ the complaint against Williamson 
filed by Dryden.  This was the only ﬁdocumentationﬂ examined 
by Permenter.  She then talked with the Hospital administrator, 
and secured permission to call the Hospital™s attorney. 
Jackson called Susan Hart at about 10:30 a.m., and asked 
whether she could come to work; Hart agreed.  When she ar-
rived, she was told to relieve Williamson, who was in the 
emergency room mainta
ining a code patient. 
Williamson was told to report to Permenter™s office, and did 
so.  Permenter, Holly Christopher, and Jackson were present.  
Jackson first said that Dryden had reported that Williamson had 
given her a pager that was turned off.  Williamson denied that 
she turned off the pager, and Jackson replied that it was off 
when Dryden received it. 
Jackson then said that Williamson had left a code.  William-
son replied that her shift was over, and that the therapists rou-
tinely leave during a ﬁshift-change code.ﬂ  Williams then asked 
a question about the pager, and Permenter stated:  ﬁIt really 
doesn™t doesn™t matter.  The reas
on you™re here is to be termi-
nated.  You can collect your belongings and go home.ﬂ 
 22 R Exh. 2, sec. O. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 634Permenter testified that the m
eeting did not last long, be-
cause she was not going to let it last long.  Williamson admitted 
that she ﬁleft the patientﬂ and Permenter decided to end the 
conversation.  She told Williamson that she was being termi-
nated because of that action. 
Permenter stated that the Hospital has its own standards as to 
what it expects its employees to do, and does not defer to the 
medical profession on this issue.  She did not know the name of 
the doctor involved, and did not 
inquire.  Permenter said that 
the doctor™s opinion on whether Williamson had abandoned the 
patient would be irrelevant, although it would be relevant on 
whether the patient was in a li
fe-threatening condition.  She would ﬁlean on the manager of the departmentﬂ as to whether a 
patient had been abandoned.  Permenter did not know the Hos-
pital™s policy on the number of respiratory therapists normally 
on duty, and did not know that th
ere was a policy.  It would 
ﬁfluctuate.ﬂ  Also, Permenter did not know the number of 

therapists required to work a code.  ﬁI don™t work codes,ﬂ she 
stated.  She knew that Suzette Bilbo was on duty with Dryden.  
As indicated Permenter testified that she was aware that Wil-
liamson had filed a charge with
 the National Labor Relations 
Board.  Permenter averred that she did not consider it a threat to 

the Hospital.  Her decision to terminate Williamson was not 
based on this charge, Permenter declared.   
The Hospital discharged a respiratory therapist on June 8, 
1998, for departing from the Hospital and work area and leav-
ing a patient unattended during his absence.
23  Jackson agreed 
that the patient in the case at bar was not ﬁunattendedﬂ when 

Williamson left.  Jackson also testified that another employee 
was warned in April 1977 for repeatedly leaving patients with-
out medication, and was then discharged.  Jackson also agreed 
that this was not Williamson™s offense. 
The Hospital has a due process policy which provided for 
counseling and warnings prior to 
discharge.  Due process could 
be bypassed in the ﬁmost se
vereﬂ types of misconduct upon 
written authorization of the Hospital administration.
24  There is 
no such authorization in evidence. 
D. Williamson™s Unemployment Compensation Award 
Williamson filed an application for unemployment benefits 
with the Texas Workforce Commission and received a favor-
able decision on December 18.  It reads:  ﬁWe can pay you 
benefits.  Our investigation found your employer discharged 
you from your last work for a reason that is not misconduct 
connected with work.ﬂ
25  E. Factual Analysis I credit the consistent testimony of Dr. Perez, Bilbo, and 
Williamson, and reject the contradictory testimony of Dryden 
where it differs from the testimony of the other witnesses.  
Thus, the patient had been intubated prior to the arrival of Bilbo 
and Dryden, and Williamson was bagging the patient.  Wil-
liamson turned the bagging over to Dryden, and went upstairs 
to prepare her report.  When she returned, Dryden was in the 
hallway, and a nurse was bagg
ing the patient.  Williamson 
spent 15 minutes describing the procedures for the night.  ﬁYou 

got it?ﬂ  (or words to that effect) Williamson asked Dryden, and 
the latter replied, ﬁYes.ﬂ  This was then past 7:34 p.m., the time 
                                                          
                                                           
23 G.C. Exh. 14. 
24 G.C. Exhs. 22, 26. 
25 G.C. Exh. 29. 
when Williamson had clocked out on the fifth floor.  Dr. Perez 
had already told Williamson that she was not needed, and her 
scheduled departure time from the Hospital was 7:15 p.m.  She 
left. 
Jackson™s assertion that Willia
mson ﬁleft a codeﬂ is contra-dicted by the Hospital™s own expert witness.  Cynthia Dixon 
testified that a code ends when th
e doctor says that it has ended.  
The witness was asked whether a doctor™s saying that the pa-
tient is ﬁstableﬂ is similar to saying that the code has ended,
26 and the witness answered, ﬁYes.ﬂ  Since Dr. Perez repeatedly 
testified that the patient was stable, he affirmed that the code 
had ended.  Accordingly, Williamson did not ﬁleave the code.ﬂ   
Jackson™s testimony that Williamson left a life-threatening 
situation, is not supported by credible evidence.  There was no 
life-threatening situation, according to the doctor selected by 
the Hospital to be in charge of the emergency room.  The pa-
tient was stable, and was waiting for a room in the intensive 
care unit. Jackson™s argument that Williamson™s leaving was contrary 
to Hospital policy is also unsu
pported by credible evidence.  
The testimony of Williamson, Bilbo, and even Dryden establish 
that one therapist was sufficient to handle a code after intuba-
tion, particularly where, as here, there were two therapists 
(Dryden and Bilbo), plus nurses on duty.  Dryden was doing the 
bagging, and Bilbo was preparing 
the mechanical ventilator in 
the intensive care unit, exactly as required by Hospital porce-
dure.27  Hospital policy that a physician™s order does not auto-
matically give authority to
 disregard hospital policies,
28 is too vague to apply to the specific issue in this case.  The Hospital 
itself countenanced only one therapist after intubation, and two 
in fact were present.  The Texas statute requiring a practitioner 
to remain on an assignment until relieved by ﬁappropriate per-
sonnelﬂ does not identify such pe
rsonnel.  Respondent™s expert 
witness Cynthia Dixon testified 
that Williamson had been re-
lieved. 
Dr. Perez was a truthful and forceful witness.  I credit his 
testimony that he was responsible for the health of each patient.  

Indeed, it could not be otherw
iseŠthe Hospital had selected 
him and placed him in charge of the emergency room.  Jack-
son™s assertion that the therapists were responsible for main-
taining the status of the patientsŠfor ﬁkeeping them breath-
ingﬂŠand that the doctors were not so qualified, is contrary to 
common sense.  Permenter simp
ly relied on Jackson.   
Dryden™s statement to Jackson that she did not check the 
pager because her hands were 
busy bagging the patient when 
Williamson gave her the pager is patently falseŠshe admitted 
that Williamson gave her the pager in the hallway.  Dryden™s 
statement that the pager was turned off at the time is not believ-
ableŠshe admitted that she did not examine the device at that 
time, and, in fact, received a warning for not doing so.  The 
pager was working for Williamson at 6:30 p.m.  It was not until 
9:30 p.m., after a unit secretary had vainly tried to page Dry-
den, that she examined the pager.  Although it was then turned 
off, there is no evidence as to 
when this took place, perhaps by 
accident.  There is thus no evidence for Jackson™s statement to 

Williamson at the exit interview that the pager was turned off 
when Dryden received it.  Jacks
on™s discharge was initiated by 
 26 This is the reasonable interpre
tation of the somewhat garbled 
question on cross-examination, quoted above. 
27 Supra, fn. 21. 
28 Supra, fn. 20. 
 BAPTIST HOSPITAL, ORANGE 635Dryden™s incident report.  
Yet DrydenŠwho was reprimanded 
for failure to examine the pagerŠadmitted that she would not 
have filed the report if the pager had been working. 
F. Legal Conclusions 
The complaint alleges that Respondent engaged in unlawful 
conduct, including termination of Elisa Williamson, because 
she engaged in concerted activit
ies and in order to discourage 
employees from engaging in these 
activities.  Such conduct, the 
complaint alleges, violated Sec
tion 8(a)(1) of the Act.  The 
Board has set forth the principl
es concerning both discrimina-
tion under Section 8(a)(3), and vi
olations of Section 8(a)(1) 
turning on employer motivation.  Under these criteria, the Gen-
eral Counsel has the burden of establishing a prima facie case 
that is sufficient to support an 
inference that protected conduct 
was a motivating factor in an em
ployer™s decision to discipline 
an employee.  Once this is establ
ished, the burden shifts to the 
Respondent to demonstrate that the discipline would have been 
administered even in the absence of the protected conduct.  The 
General Counsel must supply pers
uasive evidence that the em-
ployer acted because of unlawful motivation.
29 The evidence conclusively establishes that Williamson and 
other employees complained to the administration about Respi-
ratory Therapy Department Manager Jackson™s change in the 
method of scheduling assignments, and in the assignment of 
16-hour shifts.  The complaint alleges that Respondent violated 
the Act by 
telling
 Williamson that it gave her a low evaluation 
because of her protests, and by 
doing so.  Prior to 1997, Wil-
liamson received evaluations which met or exceeded all re-
quirements.  One of the evaluations stated that her ﬁskills were 
exceptional.ﬂ  In August 1997, De
partmental Manager Jackson 
gave Williamson a below-average rating on ﬁprofessionalism,ﬂ 
and told her that the reason she did so was the fact that Wil-
liamson had gone ﬁto the officeﬂ 
about the new scheduling and 
the 16-hour shifts.  The new schedule was going to remain, and 
the nurses were going to work the 16-hour shiftsŠﬁand see how you like that,ﬂ Jackson added.  The three nurses who pro-
tested received more 16-hour shifts than other nurses.  Jackson 
told one of them, Susan Hart, th
at she should have followed the 
ﬁchain of command,ﬂ and that Hart was a ﬁback-stabber.ﬂ 
Respondent argues that the scheduling changes and 16-hour 
shifts were mandated by Pro-Care™s plan to eliminate overstaff-
ing.  But Permenter did not know the Hospital™s policy on the 
number of respiratory therapists
 on duty, and did not know that 
there was a policy.  And Jackson eliminated the 16-hour shifts 
after a few weeks. 
Jackson also manifested animus against Williamson because 
she went to the administration in Jackson™s absence when the 
blood-gas machines became dysfunctionalŠon demand from 
the medical director.  The birthday assignment, the heliox in-
vestigation and the reprimand constitute additional evidence of 
animus. 
The Board has concluded with judicial approval that con-
certed protests by nurses agains
t changes in work assignments 
constitute protected activity, and that discipline based on such 
                                                          
                                                           
29 Wright Line
, 251 NLRB 1083, 1089 (1980), enfd. 662 F.2d 899 
(1st Cir. 1981), approved in 
NLRB v. Transportation Management 
Corp., 464 U.S. 393 (1983).  In 
Manno Electric
, 321 NLRB 278, 280 
fn. 12 (1996), the Board noted that the District of Columbia Circuit had 
suggested that the General Counsel™s
 burden is one of persuasion, not 
merely production.  ﬁThis change in phraseology does not represent a 

change in the Wright Line
 test,ﬂ the Board stated (id.). 
activity violates Section 8(a)(1).  
St. Anne™s Hospital, 245 NLRB 1009 (1979), enfd., 648 F.2d 67 (1st Cir. 1981).  The 
latter case has facts similar to those in the case at bar.  The 
nurses in 
St. Anne™s Hospital
 argued against changes in their 
work assignments and protested 
that some of them were dan-
gerous to patients, as did the nurses in the instant case.
30 I conclude that the complaint allegation pertaining to Wil-
liamson™s evaluation is meritorious. 
The same animus was manifested in the exit interview.  
Jackson told Williamson that the latter had given Dryden a 
pager that was turned off despite the fact that Jackson had no evidence for this allegationŠshe herself gave Dryden a repri-
mand for not examining the pager when the latter received it 
from Williamson.  Jackson also accused Williamson of leaving 
a codeŠan accusation which had no merit for the reasons given 
above. Permenter functioned merely as a reflection of Jackson™s 
opinions.  She had little knowledge of Hospital procedure in 
cases like this, and did not bother to ask the doctor what had 
happened, since his opi
nion was ﬁirrelevant.ﬂ  She did not ask 
any questions of Suzette Bilbo.  Her only evidence was the 
report of these events submitted by Dryden, an unreliable wit-
ness.  Permenter in fact had already decided, before the exit 
interview, that Williamson was going to be discharged.  When 
Williamson asked a question about the pager, Permenter 
abruptly ended the interview, saying, ﬁIt really doesn™t matter.  
The reason you™re here is to be terminated.ﬂ  Prior to the inter-
view, Permenter had already secured permission to speak to the 
Hospital™s attorney. 
The General Counsel™s prima f
acie case is established by 
Williamson™s protected activity, Jackson™s animus against her 
for doing so, Permenter™s failure to conduct any meaningful 
investigation of the events, her decision to discharge William-
son without investigation and pr
ior to the exit interview, and 
her failure to follow the due pr
ocess policy by discharging Wil-
liamson without a written authori
zation from the administrator. 
Respondent™s asserted reasons for discharging Williamson 
are all pretextual, as shown above.  The record shows that Wil-
liamson engaged in customary c
onduct when she left after her 
shift ended.  The cases of the 
two therapists whom the Hospital 
discharged were not comparable to this case, as Jackson admit-
ted.  Respondent has thus not 
rebutted the General Counsel™s 
prima facie case.  I conclude that it discharged Williamson on 

November 25, 1997, because of 
her protected, concerted activi-
ties, in violation of Section 8(a)(1) of the Act.  This conclusion 
is consistent with the decision of the Texas Workforce Com-
mission granting benefits to Williamson on the ground that she 
had not engaged in misconduct.  
The Board has long held that such decisions, although not controlling as to findings of fact 
and conclusions of law, have some probative value.  
Western Publishing Co
.,  263 NLRB 1110 fn. 1 (1982).
 The complaint also alleges th
at Respondent discharged Wil-
liamson because she filed a charge or gave testimony against 

the Hospital in Case 16ŒCAŒ18871.  Although Permenter de-
nied that Williamson™s filing of
 the charge had any effect upon 
her termination, the depth of 
Jackson™s and Permenter™s hostil-ity against Williamson makes this unlikely.  I conclude that it 
was a factor in Respondent™s discipline of Williamson, and, 
accordingly, that the discipline also violated Section 8(a)(4). 
 30 Accord:  
Hacienda de Salud-Espanola,
 317 NLRB 962 (1995); 
American Red Cross Blood Services,
 322 NLRB 590 (1996). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 636In accordance with my findi
ngs above, I make the following. 
CONCLUSIONS OF 
LAW 1. Baptist Hospital, Orange, is an employer engaged in 
commerce within the meaning of Section 2(6) and (7) of the National Labor Relations Act, and a health care institution 
within the meaning of Section 2(14). 
2. The Charging Party, Elisa Williamson, an individual, en-
gaged in concerted, protected 
activity in opposition to Respon-
dent™s practices and policies, and filed an unfair labor practice 
charge against Respondent. 
3. Respondent gave the Charging Party a low rating as to 
professionalism because of her concerted, protected activities, 
and told her that this was the reason for the evaluation, in viola-
tion of Section 8(a)(1) of the Act. 
4. Respondent discharged the Charging Party on November 
25, 1997, because of her concerted protected activities, and 
because she filed an unfair labor practice charge against Re-
spondent, thus violating Section 8(a)(1), (3), and (4) of the Act. 
5. The foregoing unfair labor practices affect commerce 
within the meaning of Section 2(6) and (7) of the Act. 
THE REMEDY It having been found that Respondent has committed unfair 
labor practices, I shall recommend that it cease and desist there-
from, and take certain affirmative action designed to effectuate 
the policies of the Act. 
It having been found that Res
pondent unlawfully discharged 
Elisa Williamson on November 25, 1997, I shall recommend that Respondent be ordered to 
offer her reinstatement to her former position, dismissing if n
ecessary any employee hired to 
fill this position or, if such posi
tion does not exist, to a substan-
tially equivalent position.  It 
is further recommended that Wil-
liamson be made whole by Respondent for any loss of earnings 
she may have suffered because 
of Respondent™s unlawful con-
duct by paying her a sum of money she would have earned 

from the time of her unlawful discharge to the date of an offer 
of reinstatement, less net earni
ngs during such period, to be 
computed in the manner established by the Board in 
F. W. 
Woolworth Co., 90 NLRB 289 (1950), with interest as com-
puted in 
New Horizons for the Retarded
, 283 NLRB 1173 
(1987).31 I have found that the raises give
n to the therapists were based 
upon their evaluations, that Williamson received a raise of one 
percent, and that the maximum ra
ise was 4 percent. I have also found that Respondent unlawfully gave Williamson a low 
evaluation. It is impossible to determine what her raise would 
have been absent the discrimina
tory aspect of her evaluation. 
Accordingly, I shall recommend th
at she be paid the diference 
between the raise which she did receive and the maximum of 4-

percent which was granted, retroactive to the date of the raises, 
plus interest as described above. 
I shall further recommend an 
expunction order, including the 
low evaluation and the posting of appropriate notices. 
                                                          
                                                           
31 Under 
New Horizons
, interest is computed at the ﬁshort term Fed-
eral rateﬂ for the underpayment of taxes as set out in the 1986 amend-
ment to 26 U.S.C. § 6621. Interest 
accrued before January 1, 1987 (the 
effective date of the amendment) shall be computed as in 
Florida Steel 
Corp., 281 NLRB 651 (1977). 
Upon the foregoing findings of fact and conclusions of law, 
and on the entire record, I recommend the following
32 ORDER The Respondent, Baptist Hospital, Orange, Orange, Texas, 
its officers, agents, successors, and assigns, shall 
1. Cease and desist from 
(a) Giving low evaluations to 
employees because of their 
concerted, protected activity, and telling them that the low 
evaluation was for that reason. 
(b) Discouraging employees from engaging in concerted pro-
tected activity by discharging employees for engaging in such 
activity, or by discriminating ag
ainst them in any other manner 
pertaining to their wages, hours, tenure of employment, or any 
other terms and conditions of employment. 
(c) In any other like or related manner interfering with, re-
straining, or coercing its employees in the exercise of their 
Section 7 rights. 
2. Take the following affirma
tive action necessary to effec-
tuate the purposes of the Act. 
(a) Within 14 days from the date of this Order, offer Elisa 
Williamson reinstatement to her former position or, if that posi-
tion no longer exists, to a substa
ntially equivalent position, 
dismissing if necessary any employee hired to fill the position, 
and make her whole in the manner described in the remedy 
section of this decision. 
(b) Within 14 days from the date of this Order, remove from 
its records all reference to its low evaluation on professionalism 
and discharge of Elisa Williamson, and inform her in writing 
that this has been done, and that the aforesaid actions will not 
be used as the basis of any future discipline of her. 
(c) Preserve and, within 14 da
ys of a request, make available 
to the Board or its agents, for examination and copying, all 
payroll records, social security payment record, timecards, and 
all other records necessary to 
analyze the amount of backpay 
due under the terms of this Order. 
(d) Within 14 days after service by the Region, post at its 
Orange, Texas facility, copies of the attached notice marked 
ﬁAppendix.ﬂ33  Copies of the notice, on forms provided by the 
Regional Director for Region 16, after being signed by Re-

spondent™s authorized representa
tives, shall be posted by Re-
spondent and maintained for 60 consecutive days in conspicu-
ous places including all places where notices to employees are 
customarily posted. 
Reasonable steps shall be taken by the 
Respondent to ensure that the no
tices are not altered, defaced, 
or covered by any other material. In the event that, during the 
pendency of these proceedings, 
the Respondent has gone out of 
business or closed the facility
 involved in these proceedings, 
the Respondent shall duplicate and 
mail, at its own expense, a 
copy of the notice to all current employees and former employ-

ees employed by the Respondent
 at any time since July 31, 
1997.  32 If no exceptions are filed as provided by Sec. 102.48 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-
mended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 
waived for all purposes
. 33 If this Order is enforced by a ju
dgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 BAPTIST HOSPITAL, ORANGE 637(e) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
  